Citation Nr: 0923278	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas, in which the RO reopened the 
Veteran's previously denied claim of service connection for 
schizophrenia and denied this claim on the merits.  This 
decision was issued to the Veteran and his service 
representative in March 2005.  

The Veteran notified VA in January 2007 that he had moved to 
the jurisdiction of the RO in Houston, Texas; that facility 
retains jurisdiction over this appeal.

In June 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  In this remand, the Board 
observed that the Veteran's claim of service connection for 
bipolar disorder was a new claim for adjudication purposes 
and was not a claim to reopen the previously denied service 
connection claim for schizophrenia.  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996) (holding that a claim based on 
the diagnosis of a new mental disorder states a new claim, 
for jurisdictional purposes, when the new disorder had not 
been diagnosed and considered at the time of the prior 
decision).  See also Boggs v. Peake, 520 F.3d 1330, 1334-35 
(Fed. Cir. 2008).  Thus, the issue is as stated on the title 
page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bipolar disorder is not related to active 
service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in November 2004 and August 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his bipolar disorder to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bipolar 
disorder.  Thus, any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran 
notified VA in March 2006 that he had no more information or 
evidence to submit in support of his claim.  

Additional notice of the five elements of a service-
connection claim was provided in the August 2008 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claim of service connection for bipolar 
disorder is being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which 
address the contended causal relationship between bipolar 
disorder and active service.  Thus, the Board finds that 
additional examinations are not required.  Accordingly, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his bipolar disorder is related to 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in February 1969, the Veteran 
denied all relevant medical history.  Clinical evaluation was 
normal except for several scars.  The Veteran was not 
diagnosed as having bipolar disorder during active service.

On psychiatry consultation in August 1970, it was noted that 
the Veteran had been referred "for evaluation of problem of 
masturbation."  It also was noted that, in the prior 
8 months, the Veteran "was 'discovered' four times engaged 
in this activity aboard ship.  Within the past week the 
latter two occasions have occurred.  [The Veteran] states he 
engages in this practice to relieve tensions."  The Veteran 
reported that his mother "was shot by some holdup men in the 
liquor store in which she was a saleslady.  This evidently 
happened approximately one year ago."  Mental status 
examination of the Veteran showed "many nervous mannerisms 
such as grimacing, raising his eyebrows, licking his lips, 
etc," fast and choppy speech which was "under some 
pressure," easily distracted, no overt defects or distortion 
of ideation or perception, full orientation.  The in-service 
examiner stated that the Veteran "has marked psychosexual 
confusion."  The impression was no diagnosis.

At the Veteran's separation physical examination in September 
1970, clinical evaluation was normal except for a left elbow 
scar.

The post-service medical evidence shows that, on VA 
outpatient treatment in March 2001, mental status examination 
of the Veteran showed full orientation, pressured and 
tangential speech, somewhat difficult to redirect, 
occasionally circumstantial thought process, no auditory or 
visual hallucinations, "he 'sometimes' thinks about 
suicide," no current suicidal ideation or prior suicide 
attempts.  The Veteran's GAF score was 50, indicating serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  The diagnosis was bipolar disorder.

In July 2002, the Veteran complained of feeling anxious and 
depressed.  Mental status examination of the Veteran showed 
he was "restless and sits on edge of chair," good hygiene, 
average psychomotor activity, distractible and self-absorbed, 
no repetitious activities observed, clear, spontaneous, and 
articulate speech at a rapid rate and a loud volume, full 
orientation, coherent, relevant, and illogical thoughts, 
circumstantial "and can be tangential," mild flight of 
ideas, no loose thought associations, no hallucinations, 
paranoid delusions, broadcasting thoughts, no suicidal or 
homicidal ideation.  The VA examiner stated that the Veteran 
had "paranoia and some possible bipolar symptoms" and had 
reported chronic paranoia and disorganization.  The Veteran's 
GAF score was 45, indicating serious symptoms.  The 
impressions included paranoid schizophrenia, rule-out 
schizoaffective disorder.

When he filed his claim of service connection for bipolar 
disorder in September 2002, the Veteran contended in 
statements on a VA Form 21-4138 that the traumatic events 
surrounding his mother's murder during a robbery at the store 
where she worked in 1970 while the Veteran was on active 
service "left me unable to cope with any stressful situation 
and has severely affected my life."  He also contended that 
the loss of his mother had led to his current psychiatric 
problems.

In January 2003, the Veteran complained, "I cry easily, I'm 
upset, depressed and moody."  A history of schizophrenia, 
paranoid type, was noted.  The Veteran reported currently 
experiencing suicidal and homicidal ideation without plans or 
intent.  He also reported currently experiencing paranoia 
"including feeling like people are talking about him and 
staring at him."  The Veteran reported further that he was 
upset because he had been unemployed for 15 months.  The 
Veteran stated that he experienced racing thoughts and 
noticed that he talked loudly and quickly.  Mental status 
examination of the Veteran showed he was well-groomed and 
exhibited "tears, crying, turned down mouth, cl[e]nched fist 
and anger several times throughout the interview."  There 
were no repetitious activities, but he was easily 
distractible.  He had pressured speech with increased rate 
and volume, and full orientation.  He was coherent, illogical 
and expressed circumstantial thoughts.  He exhibited flight 
of ideas throughout the examination.  There were no current 
suicidal or homicidal ideation or hallucinations, and he 
reported current delusions to "include feeling like everyone 
is talking about him and looking at him."  The Veteran's GAF 
score was 35, indicating some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  The diagnoses included schizoaffective disorder, 
bipolar type, with acute manic exacerbation.

The Veteran was hospitalized at a VA Medical Center in May 
2004 for complaints of increasing manic symptoms including 
irritability, racing thoughts, hyper-talkativeness, increased 
goal directed activity "at all hours of the night," 
decreased anger control, and assaultive-type behavior 
"including an attack on his cousin's husband last night that 
was rather unprovoked."  This incident convinced the 
Veteran's family members to bring him to the VA Medical 
Center for psychiatric admission.  The Veteran reported that 
he was not sleeping well, averaging 5 hours of interrupted 
sleep per night.  His family members reported, however, that 
he was sleeping 2 hours per night.  Mental status examination 
of the Veteran on admission showed increased psychomotor 
activity during the interview, complaints of racing thoughts, 
and talking loudly and quickly with pressured speech.  There 
were no current auditory or visual hallucinations.  He 
reported past auditory hallucinations, and needy and 
intrusive behavior.  The Veteran's GAF score was 41, 
indicating serious symptoms.  At discharge, it was noted that 
the Veteran's mental status "was much improved with normal 
rate of speech and very goal-directed thoughts."  The 
discharge diagnoses included bipolar disorder, most recent 
episode mixed mania.

In June 2004, the Veteran's complaints included manic 
symptoms, irritability, decreased concentration, and 
pressured speech.  He reported that his last manic episode 
had been in May 2004 when he had been admitted for treatment.  
He also reported that "his mood has been stable" on his 
current medications.  He reported further that he had a 
history of depressive episodes when he felt hopeless, 
helpless, and worthless.  He also reported that he 
experienced crying spells when he was depressed.  The VA 
examiner noted that the Veteran had "some mild paranoid 
ideation . . . [and] a generalized mistrust of men in 
general."  Mental status examination of the Veteran showed 
"he became tearful when describing his irritability," full 
orientation, no auditory or visual hallucinations, goal-
directed thoughts, no thought insertion or broadcasting, some 
mild paranoid ideation, no grandiose delusions, and no 
suicidal or homicidal ideation.  The Veteran's GAF score was 
41, indicating serious symptoms.  The impressions included 
bipolar disorder, type I, with most recent episode mixed 
mania.  

In October 2004, the Veteran reported that he and his wife 
"live with his cousins.  He would like to go back to work."  
Mental status examination of the Veteran showed he was open 
and verbal, "even tearful at times," and his hands shook 
"somewhat."  The assessment was continued bipolar disorder.

In November 2004, the Veteran complained of continued 
tremors.  The VA examiner noted that the Veteran was well 
groomed.  The Veteran reported that he was stable on his 
current medication and he was experiencing low self-esteem 
because he was unable to find a job.  He also reported that 
his living situation was very stressful.  He denied suicidal 
or homicidal ideation.  The Veteran's GAF score was 51, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The diagnoses 
included bipolar disorder, recently depressed.

In March 2005, the Veteran's only complaint "is that he 
cannot stop shaking."  The VA examiner noted that the 
Veteran had been diagnosed as having bipolar disorder.  The 
Veteran's wife came with him to this outpatient visit.  The 
VA examiner also noted that the Veteran had a significant 
hand tremor "more at repose (at rest)."  The Veteran 
reported that he and his wife had been together for 23 years.  
Mental status examination of the Veteran showed he was 
anxious and apprehensive, marked tremor of the hands (more at 
rest), no rigidity or bradykinesia, slightly over-talkative 
and euphoric, no suicidal or homicidal ideation, and no 
delusions or hallucinations.  The Veteran's GAF score was 60, 
indicating moderate symptoms.  The diagnoses included bipolar 
disorder, more recent episodes hypomania.

In a March 2005 statement, the Veteran contended that he had 
been diagnosed as having bipolar disorder at the VA Medical 
Center in Little, Rock, Arkansas, in May 2004.  "My doctor 
identified that this is a corrected diagnosis of my 
conditions that I was treated for" while he was on active 
service.  He contended that he had been treated for paranoid 
schizophrenia during active service "as a result of my 
mother being shot/killed" in May 1970 "during a liquor 
store holdup."

On VA outpatient treatment in June 2005, the Veteran's 
complaints included "occasional periods of slight 
gloominess."  He was brought to the outpatient visit by his 
wife.  He reported that he had been doing "pretty well" 
except for losing his job as a maintenance man at a local 
theatre.  His wife reported that he had been taking his 
medications and he had shown an "even" mood.  Mental status 
examination of the Veteran showed he was slightly over 
talkative "as before" but no euphoria, no suicidal or 
homicidal ideation, and no delusions or hallucinations.  The 
Veteran's GAF score was 65, indicating some mild symptoms or 
some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  The diagnoses 
included bipolar disorder, most recent episode hypomania.

On VA examination in December 2005, the Veteran's complaints 
included constant racing thoughts.  The VA examiner reviewed 
the Veteran's claims file, including his service treatment 
records and VA medical records.  The Veteran reported 
experiencing sleep problems, crying spells, and difficulty 
staying focused and concentrating on things.  The Veteran's 
in-service psychiatry consultation and post-service 
psychiatric hospitalization was noted.  Mental status 
examination of the Veteran showed he was clean and neatly 
groomed with clear and discernable speech.  He was over 
talkative "and a slight push of speech was noted."  He had 
full orientation and "slowness of pace." There were no 
abnormal mental trends involving delusions or hallucinations, 
and no current suicidal or homicidal ideation.  The Veteran's 
GAF score was 55, indicating moderate symptoms.  The VA 
examiner opined that the Veteran's current bipolar disorder 
was less likely as not related to active service.  The 
impressions included bipolar disorder, most recent episode 
hypomania.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for bipolar 
disorder.  Despite the Veteran's assertions to the contrary, 
a review of his service treatment records shows that he was 
not shown to have bipolar disorder (or schizophrenia) during 
active service.  The Board acknowledges that he was seen by 
an in-service psychiatrist in August 1970; however, this 
examiner indicated that there was "no diagnosis" for the 
Veteran's reported psychiatric problems.  It appears that the 
Veteran first was treated for bipolar disorder in March 2001, 
over 30 years after service.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran has 
been diagnosed as having bipolar disorder and has been 
hospitalized for treatment of this disability.  None of the 
Veteran's post-service treating physicians have related the 
Veteran's current bipolar disorder to active service or any 
incident of such service.  After reviewing the Veteran's 
claims file and conducting a thorough psychiatric interview 
in December 2005, the VA examiner specifically determined 
that the Veteran's current bipolar disorder was less likely 
as not related to active service or any incident of such 
service, including the problems noted when the Veteran was 
seen by an in-service psychiatrist in August 1970.  In 
summary, absent evidence, to include a nexus opinion, 
relating the Veteran's current bipolar disorder to active 
service or any incident of such service, the Board finds that 
service connection for bipolar disorder is not warranted.

Additional evidence in support of the Veteran's service 
connection claim is his own lay assertions.  As a lay person, 
however, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bipolar disorder is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


